

Exhibit 10.21
THE J. M. SMUCKER COMPANY
DEFERRED STOCK UNITS AGREEMENT
WHEREAS, ______________ (the “Grantee”) is an employee of The J. M. Smucker
Company, an Ohio corporation (the “Company”), or one of its Subsidiaries; and
WHEREAS, the execution of an agreement in the form hereof (this “Agreement”) has
been authorized by a resolution of the Executive Compensation Committee (the
“Committee”) of the Board, pursuant to The J. M. Smucker Company 2010 Equity and
Incentive Compensation Plan (the “Plan”), as of ______________ (the “Date of
Grant”);
NOW, THEREFORE, the Company hereby grants to the Grantee __________ shares of
Deferred Stock Units (the “Deferred Stock Units”), effective as of the Date of
Grant, subject to the terms and conditions of the Plan and the following
additional terms, conditions, limitations and restrictions.

ARTICLE I

DEFINITIONS
All terms used herein with initial capital letters and not otherwise defined
herein that are defined in the Plan shall have the meanings assigned to them in
the Plan.
“Disability” means the occurrence of either of the following: (i) the Grantee
becoming unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or (ii) the Grantee is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under the
Company’s accident and health plan for employees of the Company.
“Retirement Eligible” means the Grantee has attained, or would attain prior to
the applicable vesting date, age 60 or older with at least ten years of service
with the Company or its Subsidiaries.


ARTICLE II

CERTAIN TERMS OF THE DEFERRED STOCK UNITS
1.    Grant of the Deferred Stock Units. The Deferred Stock Units covered by
this Agreement are granted to the Grantee effective on the Date of Grant and are
subject to and granted upon the terms, conditions, and restrictions set forth in
this Agreement and in the Plan. The Deferred Stock Units shall become vested in
accordance with Article II, Section 3 hereof. Each Deferred Stock Unit shall
represent the right to receive one Common Share when the Deferred Stock Unit
vests and shall at all times be equal in value to one hypothetical Common Share.
The Deferred Stock Units shall be credited to the Grantee in an account
established for the Grantee until payment in accordance with Article II, Section
4 hereof.
2.    Restrictions on Transfer of the Deferred Stock Units. Neither the Deferred
Stock Units granted hereby, nor any interest therein or in the Common Shares
related thereto, shall be transferable prior to payment other than by will or
pursuant to the laws of descent and distribution (or to a designated beneficiary
in the event of the Grantee’s death).


    

--------------------------------------------------------------------------------




3.    Vesting of the Deferred Stock Units. Subject to the terms of this
Agreement and the Grantee’s compliance with the provisions set forth in the
Restrictive Covenant Agreement attached hereto as Exhibit A (the “Restrictive
Covenant Agreement”), the Deferred Stock Units conditionally vest as follows:
(a)    The Deferred Stock Units covered by this Agreement shall vest in three
installments, one-third of the Deferred Stock Units shall vest on each of the
first anniversary and second anniversary of the Date of Grant (or, if such date
is not a business day, then on the next succeeding business day) and the
remainder shall vest on the third anniversary of the Date of Grant (or, if such
date is not a business day, then on the next succeeding business day), subject
to the Grantee’s continuous service with the Company or a Subsidiary
(“Continuous Service”) on each of these dates.
(b)    Notwithstanding the provisions of Article II, Section 3(a), with respect
to any Grantee who is or becomes Retirement Eligible, all of the Deferred Stock
Units covered by this Agreement shall vest on the later of (i) the first
anniversary of the Date of Grant or (ii) the date the Grantee becomes Retirement
Eligible (or, if any of the above such dates is not a business day, then on the
next succeeding business day).
(c)    Notwithstanding the provisions of Article II, Section 3(a), if the
Grantee leaves the employ of the Company or a Subsidiary following two years
after the Date of Grant under circumstances determined by the Committee to be
for the convenience of the Company, all of the Deferred Stock Units covered by
this Agreement shall vest on such date.
(d)    Notwithstanding the provisions of Article II, Section 3(a), if the
following occur: (i) the death of the Grantee, (ii) the Grantee’s Continuous
Service is terminated by the Company or a Subsidiary for Disability, or (iii)
the occurrence of a Change in Control, then all of the Deferred Stock Units
covered by this Agreement shall vest on such applicable date.
4.    Settlement of the Deferred Stock Units.
(a)     The Company shall issue to the Grantee the Common Shares underlying the
vested Deferred Stock Units as soon as practicable, but not later than 10 days,
after such shares have vested in accordance with Article II, Section 3 above.
(b)     Except to the extent permitted by the Company and the Plan, no Common
Shares may be issued to the Grantee at a time earlier than otherwise expressly
provided in this Agreement.
(c)    The Company’s obligations to the Grantee with respect to the Deferred
Stock Units shall be satisfied in full upon the issuance of the Common Shares
corresponding to such Deferred Stock Units.
5.    Dividend, Voting and Other Rights.
(a)    The Grantee shall have no rights of ownership in the Deferred Stock Units
and shall have no right to dividends and no right to vote the Deferred Stock
Units until the date on which the Deferred Stock Units are settled in Common
Shares pursuant to Article II, Section 4 above.
(b)     The obligations of the Company under this Agreement shall be merely that
of an unfunded and unsecured promise of the Company to deliver Common Shares in
the future, and the rights of the Grantee shall be no greater than that of an
unsecured general creditor. No assets of the Company shall be held or set aside
as security for the obligations of the Company under this Agreement.
6.    Forfeiture of Shares. The Deferred Stock Units shall be forfeited, except
as otherwise provided in Article II, Section 3 above, if the Grantee ceases to
be in Continuous Service prior to the third anniversary of the Date of Grant or
in the event the Committee determines the Grantee has engaged in Detrimental
Activity, as such term is defined in the Plan.


    

--------------------------------------------------------------------------------






ARTICLE III

GENERAL PROVISIONS
7.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal, state, and foreign securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Company
shall not be obligated to issue any Common Shares pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.
8.    Withholding Taxes. To the extent that the Company or any Subsidiary is
required to withhold federal, state, local, or foreign taxes in connection with
the Deferred Stock Units or any delivery of Common Shares pursuant to this
Agreement, and the amounts available to the Company or such Subsidiary for such
withholding are insufficient, it shall be a condition to the receipt of the
Deferred Stock Units or such delivery that the Grantee make arrangements
satisfactory to the Company for payment of the balance of such taxes required to
be withheld. The Grantee hereby elects to satisfy this withholding obligation by
having withheld, from the Common Shares otherwise deliverable to the Grantee,
Common Shares having a value equal to the minimum amount of taxes required to be
withheld. The Common Shares so retained shall be credited against such
withholding requirement at the Market Value per Share on the date of such
retention. The Company may, at the request of the Grantee, withhold Common
Shares for payment of taxes in excess of the minimum amount of taxes required to
be withheld; provided, however, that in no event shall the Company withhold
Common Shares for payment of taxes in excess of the maximum statutory individual
tax rate in the jurisdiction(s) applicable to the Grantee.
9.    Continuous Service. For purposes of this Agreement, the Continuous Service
of the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of the (a) transfer of his or
her employment among the Company and its Subsidiaries or (b) a leave of absence
approved by a duly constituted officer of the Company or a Subsidiary.
10.    Right to Terminate Employment. No provision of this Agreement shall limit
in any way whatsoever any right that the Company or a Subsidiary may otherwise
have to terminate the employment of the Grantee at any time. Nothing herein
shall be deemed to create a contract or a right to employment with respect to
the Grantee.
11.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement, or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
12.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall impair the rights of the Grantee
under this Agreement without the Grantee’s consent; further provided, however,
that the Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with (or exemption from)
Section 409A of the Code or the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any regulations promulgated thereunder.
13.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
14.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Deferred Stock Units.


    

--------------------------------------------------------------------------------




15.    Nature of Grant. The Grantee agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature, and it may be
modified, amended, suspended, or terminated by the Company at any time; (b) the
grant of the Deferred Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of deferred stock
units, or benefits in substitution of deferred stock units, even if deferred
stock units have been granted repeatedly in the past; (c) all decisions with
respect to future deferred stock units grants shall be at the sole discretion of
the Company; (d) participation in the Plan is voluntary; (e) the Deferred Stock
Units are not a part of normal or expected pay package for any purposes; (f) if
the Grantee is a Covered Employee within the meaning of the Company’s Clawback
of Incentive Compensation Policy (the “Policy”), he or she acknowledges and
accepts the terms and conditions of the Policy as in effect on the Date of
Grant; and (g) in consideration of the grant of the Deferred Stock Units, no
claim or entitlement to compensation or damages shall be created by any
forfeiture or other termination of the Deferred Stock Units or diminution in
value of the Deferred Stock Units, and the Grantee releases the Company and its
Subsidiaries from any such claim that may arise. If any such claim is found by a
court of competent jurisdiction to have been created, then, by signing this
Agreement, the Grantee shall be deemed irrevocably to have waived the Grantee’s
entitlement to pursue such claim.
16.    Restrictive Covenants. By executing this Agreement, the Grantee hereby
agrees to the terms and conditions set forth in the Restrictive Covenant
Agreement.
17.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Deferred Stock Units and the Grantee’s participation in
the Plan, or future awards that may be granted under the Plan, by electronic
means or request the Grantee’s consent to participate in the Plan by electronic
means. The Grantee consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
18.    Governing Law. This Agreement is made under, and shall be governed by and
construed in accordance with the internal substantive laws of, the State of
Ohio, without giving effect to the choice of law principles thereof.
19.Transfer Restrictions. The Deferred Stock Units shall be subject to the
provisions of Section 16 of the Plan relating to the prohibition on the
assignment or transfer of the rights granted hereunder.
20.Professional Advice. The acceptance of the Deferred Stock Units may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Grantee. Accordingly, the
Grantee acknowledges that the Grantee has been advised to consult his or her
personal legal and tax advisors in connection with this Agreement and the
Deferred Stock Units.
21.Notices. Any notice hereunder by the Grantee shall be given to the Company in
writing and such notice shall be deemed duly given only upon receipt thereof by
the Corporate Secretary of the Company at the Company’s principal executive
offices. Any notice hereunder by the Company shall be given to the Grantee in
writing at the most recent address as the Grantee may have on file with the
Company.
22.Data Privacy. The Grantee explicitly and unambiguously consents to the
collection, use, and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement by and among the Company and its
Subsidiaries for the exclusive purpose of implementing, administering, and
managing the Grantee’s participation in the Plan. The Grantee understands that
the Company and its Subsidiaries hold (but only process or transfer to the
extent required or permitted by local law) the following personal information
about the Grantee: the Grantee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Common Shares or directorships held in the Company,
details of all options or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested, or outstanding in the Grantee’s favor,
for the purpose of implementing, administering, and managing the Plan (“Data”).
The Grantee understands that Data may be transferred to third parties assisting
in the implementation, administration, and management of the Plan, including
[List administrator(s)], that these recipients may be located in the Grantee’s
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than those that apply in the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients


    

--------------------------------------------------------------------------------




of the Data by contacting the Grantee’s local human resources representative.
The Grantee authorizes these recipients to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering, and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
shares acquired upon the vesting of the Deferred Stock Units. The Grantee
understands that Data shall be held only as long as is necessary to implement,
administer, and manage the Grantee’s participation in the Plan and in accordance
with local law. The Grantee understands that the Grantee may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data, or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Grantee’s local
human resources representative. The Grantee understands, however, that refusing
or withdrawing the Grantee’s consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee hereby
understands that the Grantee may contact the Grantee’s local human resources
representative.
23.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.
24.Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors, and assigns.
25.Entire Agreement. This Agreement, the Plan, and the Restrictive Covenant
Agreement constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and thereof, merging any and all prior
agreements.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




    

--------------------------------------------------------------------------------






This Agreement is executed by the Company as of the ______ day of __________.
THE J. M. SMUCKER COMPANY
By:
____________________________________
Name:
Title:

The undersigned hereby acknowledges receipt of an executed original of this
Agreement, together with a copy of the prospectus for the Plan, dated ________,
summarizing key provisions of the Plan, and accepts the award of the Deferred
Stock Units granted hereunder on the terms and conditions set forth herein and
in the Plan.
Date: ______________________        
    Grantee:





--------------------------------------------------------------------------------






EXHIBIT A


Restrictive Covenant Agreement


As a condition to the Grantee’s receipt of the Deferred Stock Units awarded to
the Grantee under the terms of the Deferred Stock Units Agreement between the
Grantee and The J. M. Smucker Company, an Ohio corporation (the “Company”),
dated as of _______ (the “Award Agreement”), the Grantee agrees to be subject to
the terms and conditions of this Restrictive Covenant Agreement (this
“Agreement”).


1.     Definitions.


All terms used herein with initial capital letters and not otherwise defined
herein shall have the meanings assigned to them in the Award Agreement
(including any definitions incorporated by reference to the Plan).


“Affiliated Company” means any organization controlling, controlled by, or under
common control with the Company.


“Confidential Information” means the Company’s technical or business or
personnel information not readily available to the public or generally known in
the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the Company or any
Affiliated Company, whether or not they originated with the Grantee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.


“Conflicting Product” means any product, process, machine, or service of any
person or organization, other than the Company or any Affiliated Company, in
existence or under development (i) that resembles or competes with a product,
process, machine, or service upon or with which the Grantee shall have worked
during the two years prior to the Grantee’s termination of service with the
Company or any Affiliated Company or (ii) with respect to which during that
period of time the Grantee, as a result of his or her job performance and
duties, shall have acquired knowledge of Confidential Information, and whose use
or marketability could be enhanced by application to it of Confidential
Information. For purposes of this section, it shall be conclusively presumed
that the Grantee has knowledge of information to which he or she has been
directly exposed through actual receipt or review of memoranda or documents
containing such information or through actual attendance at meetings at which
such information was discussed or disclosed.


“Conflicting Organization” means any person or organization that is engaged in
or about to become engaged in research on or development, production, marketing,
or selling of a Conflicting Product.


“Look-back Period” means a 12-month period prior to a breach of the applicable
section of this Agreement.


“Restricted Period” means (a) if the Grantee is or becomes Retirement Eligible,
the period beginning on the Date of Grant and continuing until the fourth
anniversary of the Date of Grant and (b) if the Grantee has not become
Retirement Eligible, the period during which the Grantee is employed by the
Company or a Subsidiary plus one year after the date the Grantee’s Continuous
Service is terminated.


2.     Right to Retain Common Shares Contingent on Protection of Confidential
Information.


The Grantee agrees that at all times, both during and after the term of the
Grantee’s service with the Company or any Affiliated Company, to hold in the
strictest confidence, and not to use (except for the benefit of the Company at
the Company’s direction) or disclose (except for the benefit of the Company at
the Company’s direction), regardless of when disclosed to the Grantee, any and
all Confidential Information of the Company or any Affiliated Company. The
Grantee understands that for purposes of this Section 2, Confidential
Information further includes, but is not limited to, information pertaining to
any aspect of the business of the Company or any Affiliated Company which is
either information not known (or known as a result of a wrongful act of the
Grantee or of others who were under confidentiality obligations as to the item
or items involved) by actual or potential competitors of the Company or other
third parties







--------------------------------------------------------------------------------




not under confidentiality obligations to the Company. If, during the Restricted
Period, the Grantee discloses or uses, or threatens to disclose or use, any
Confidential Information other than in the course of performing authorized
services for the Company (or any Affiliated Company), the Deferred Stock Units,
whether vested or not, shall be immediately forfeited and canceled, and (x) if
the Grantee is at such time Retirement Eligible, the Grantee shall immediately
return to the Company the Common Shares received in connection with the vesting
of the Deferred Stock Units or the pre-tax income derived from any disposition
of the Common Shares and (y) if the Grantee has not become Retirement Eligible,
the Grantee shall immediately return to the Company the Common Shares received
in connection with any vesting of the Deferred Stock Units during the Look-back
Period or the pre-tax income derived from any disposition of the Common Shares
during the Look-back Period.


3.     No Interference with Customers or Suppliers.


In order to forestall the disclosure or use of Confidential Information as well
as to deter the Grantee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Grantee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company and to promote fair competition, the Grantee agrees that the
Grantee’s right to the Common Shares upon vesting of the Deferred Stock Units is
contingent upon the Grantee refraining, during the Restricted Period, for
himself or herself or any third party, directly or indirectly, from using
Confidential Information to (i) divert or attempt to divert from the Company (or
any Affiliated Company) any business of any kind in which it is engaged, or (ii)
intentionally solicit its customers with which it has a contractual relationship
as to Conflicting Products, or to interfere with the contractual relationship
with any of its suppliers or customers (collectively, “Interfere”). If, during
the Restricted Period, the Grantee breaches his or her obligation not to
Interfere, the Grantee’s right to the Common Shares upon vesting of the Deferred
Stock Units shall not have been earned and the Deferred Stock Units, whether
vested or not, shall be immediately forfeited and canceled, and (x) if the
Grantee is at such time Retirement Eligible, the Grantee shall immediately
return to the Company the Common Shares received in connection with the vesting
of the Deferred Stock Units or the pre-tax income derived from any disposition
of the Common Shares and (y) if the Grantee has not become Retirement Eligible,
the Grantee shall immediately return to the Company the Common Shares received
in connection with any vesting of the Deferred Stock Units during the Look-back
Period or the pre-tax income derived from any disposition of the Common Shares
during the Look-back Period. For avoidance of doubt, the term “Interfere” shall
not include any advertisement of Conflicting Products through the use of media
intended to reach a broad public audience (such as television, cable, or radio
broadcasts, or newspapers or magazines) or the broad distribution of coupons
through the use of direct mail or through independent retail outlets. THE
GRANTEE UNDERSTANDS THAT THIS SECTION 3 IS NOT INTENDED TO AND DOES NOT PROHIBIT
THE CONDUCT DESCRIBED BUT PROVIDES FOR THE CANCELLATION OF THE DEFERRED STOCK
UNITS AND (X) IF THE GRANTEE IS AT SUCH TIME RETIREMENT ELIGIBLE, A RETURN TO
THE COMPANY OF THE COMMON SHARES OR THE GROSS TAXABLE PROCEEDS OF ANY
DISPOSITION OF THE COMMON SHARES AND (Y) IF THE GRANTEE HAS NOT BECOME
RETIREMENT ELIGIBLE, A RETURN TO THE COMPANY OF THE COMMON SHARES RECEIVED IN
CONNECTION WITH ANY VESTING OF THE DEFERRED STOCK UNITS DURING THE LOOK-BACK
PERIOD OR THE GROSS TAXABLE PROCEEDS OF ANY DISPOSITION OF THE COMMON SHARES
DURING THE LOOK-BACK PERIOD IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS “NO
INTERFERENCE WITH CUSTOMERS OR SUPPLIERS” PROVISION DURING THE RESTRICTED
PERIOD.


4.     No Solicitation of Employees.


In order to forestall the disclosure or use of Confidential Information, as well
as to deter the Grantee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Grantee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company, and to promote fair competition, the Grantee agrees that the
Grantee’s right to the Common Shares upon vesting of the Deferred Stock Units is
contingent upon the Grantee refraining, during the Restricted Period, for
himself or herself or any third party, directly or indirectly, from soliciting
for employment any person employed by the Company, or by any Affiliated Company,
during the period of the solicited person’s employment and for a period of one
year after the termination of the solicited person’s employment with the Company
or any Affiliated Company (collectively, “Solicit”). If, during the Restricted
Period, the Grantee breaches his or her obligation not to Solicit, the Grantee’s
right to the Common Shares upon vesting of the Deferred Stock Units shall not
have been earned and the Deferred Stock Units, whether


    

--------------------------------------------------------------------------------




vested or not, shall be immediately forfeited and canceled, and (x) if the
Grantee is at such time Retirement Eligible, the Grantee shall immediately
return to the Company the Common Shares received in connection with the vesting
of the Deferred Stock Units or the pre-tax income derived from any disposition
of the Common Shares and (y) if the Grantee has not become Retirement Eligible,
the Grantee shall immediately return to the Company the Common Shares received
in connection with any vesting of the Deferred Stock Units during the Look-back
Period or the pre-tax income derived from any disposition of the Common Shares
during the Look-back Period. THE GRANTEE UNDERSTANDS THAT THIS SECTION 4 IS NOT
INTENDED TO AND DOES NOT PROHIBIT THE CONDUCT DESCRIBED BUT PROVIDES FOR THE
CANCELLATION OF THE DEFERRED STOCK UNITS AND (X) IF THE GRANTEE IS AT SUCH TIME
RETIREMENT ELIGIBLE, A RETURN TO THE COMPANY OF THE COMMON SHARES OR THE GROSS
TAXABLE PROCEEDS OF ANY DISPOSITION OF THE COMMON SHARES AND (Y) IF THE GRANTEE
HAS NOT BECOME RETIREMENT ELIGIBLE, A RETURN TO THE COMPANY OF THE COMMON SHARES
RECEIVED IN CONNECTION WITH ANY VESTING OF THE DEFERRED STOCK UNITS DURING THE
LOOK-BACK PERIOD OR THE GROSS TAXABLE PROCEEDS OF ANY DISPOSITION OF THE COMMON
SHARES DURING THE LOOK-BACK PERIOD IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS
“NO SOLICITATION OF EMPLOYEES” PROVISION DURING THE RESTRICTED PERIOD.


5.    Right to Retain Common Shares Contingent on Continuing Non-Conflicting
Employment.


In order to forestall the disclosure or use of Confidential Information, as well
as to deter the Grantee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Grantee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company, and to promote fair competition, the Grantee agrees that the
Grantee’s right to the Common Shares upon vesting of the Deferred Stock Units is
contingent upon the Grantee refraining, during the Restricted Period, from
rendering services, directly or indirectly, as director, officer, employee,
agent, consultant, or otherwise, to any Conflicting Organization, except a
Conflicting Organization whose business is diversified and that, as to that part
of its business to which the Grantee renders services, is not a Conflicting
Organization, provided that the Company shall receive separate written
assurances satisfactory to the Company from the Grantee and the Conflicting
Organization that the Grantee shall not render services during such period with
respect to a Conflicting Product. If, during the Restricted Period, the Grantee
shall render services to any Conflicting Organization other than as expressly
permitted herein, the Grantee’s right to the Common Shares upon vesting of the
Deferred Stock Units shall not have been earned and the Deferred Stock Units,
whether vested or not, shall be immediately forfeited and canceled, and (x) if
the Grantee is at such time Retirement Eligible, the Grantee shall immediately
return to the Company the Common Shares received in connection with the vesting
of the Deferred Stock Units or the pre-tax income derived from any disposition
of the Common Shares and (y) if the Grantee has not become Retirement Eligible,
the Grantee shall immediately return to the Company the Common Shares received
in connection with any vesting of the Deferred Stock Units during the Look-back
Period or the pre-tax income derived from any disposition of the Common Shares
during the Look-back Period. THE GRANTEE UNDERSTANDS THAT THIS SECTION 5 IS NOT
INTENDED TO AND DOES NOT PROHIBIT THE GRANTEE FROM RENDERING SERVICES TO A
CONFLICTING ORGANIZATION BUT PROVIDES FOR THE CANCELLATION OF THE DEFERRED STOCK
UNITS AND (X) IF THE GRANTEE IS AT SUCH TIME RETIREMENT ELIGIBLE, A RETURN TO
THE COMPANY OF THE COMMON SHARES OR THE GROSS TAXABLE PROCEEDS OF ANY
DISPOSITION OF THE COMMON SHARES AND (Y) IF THE GRANTEE HAS NOT BECOME
RETIREMENT ELIGIBLE, A RETURN TO THE COMPANY OF THE COMMON SHARES RECEIVED IN
CONNECTION WITH ANY VESTING OF THE DEFERRED STOCK UNITS DURING THE LOOK-BACK
PERIOD OR THE GROSS TAXABLE PROCEEDS OF ANY DISPOSITION OF THE COMMON SHARES
DURING THE LOOK-BACK PERIOD IF THE GRANTEE SHOULD CHOOSE TO RENDER SUCH SERVICES
DURING THE RESTRICTED PERIOD.


6.     Injunctive and Other Available Relief.


To the extent not prohibited by law, any cancellation of the Deferred Stock
Units pursuant to any of Sections 2 through 5 above shall not restrict, abridge,
or otherwise limit in any fashion the types and scope of injunctive and other
available relief to the Company. Notwithstanding any provision of this Agreement
to the contrary, nothing under this Agreement shall limit, abridge, modify, or
otherwise restrict the Company (or any Affiliated Company) from pursuing any or
all legal, equitable, or other appropriate remedies to which the Company may be
entitled under any


    

--------------------------------------------------------------------------------




other agreement with the Grantee, any other plan, program, policy, or
arrangement of the Company (or any Affiliated Company) under which the Grantee
is covered or participates, or any applicable law, all to the fullest extent not
prohibited under applicable law.


7.     Permitted Reporting and Disclosure.


Notwithstanding any language in this Agreement to the contrary, nothing in this
Agreement prohibits the Grantee from reporting possible violations of federal
law or regulation to any governmental agency or governmental entity, or making
other disclosures that are protected under federal law or regulation; provided,
that, in each case such communications and disclosures are consistent with
applicable law. Notwithstanding the foregoing, under no circumstance is the
Grantee authorized to disclose any information covered by the Company’s
attorney-client privilege or attorney work product or the Company’s trade
secrets without prior written consent of the Company’s General Counsel. Any
reporting or disclosure permitted under this Section 7 shall not result in the
cancellation of the Deferred Stock Units. The Grantee is entitled to certain
immunities from liability under state and federal law for disclosing trade
secrets if the disclosure was made to report or investigate an alleged violation
of law, subject to certain conditions.


8.     Severability.


If any provisions of this Agreement is determined to be invalid or unenforceable
for any reason, that provision shall be modified rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
If any provision in this Agreement is held to be invalid or unenforceable for
any non-material reason, and cannot be modified to make it enforceable, the
remaining provisions shall be construed as if the invalid or unenforceable
provision had not been included. In any event, all other provisions of this
Agreement shall be deemed valid and enforceable to the fullest extent possible.




[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


    